DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Henkelmann on 9/15/2021.
	Claim 6: An instrument (10) for performing surgical procedures on a patient, comprising:
a tool (11) having at least two tool parts (12, 16) that are configured to be moved in a chronologically offset manner;
an actuation gear mechanism (26) that includes a first output (29) for a first one of the tool parts (12) and a second output (30) for a second one of the tool parts (16);
a first transmission device (27) that is operatively connected to the first tool part (12) and the first output (29);
a second transmission device (28) that is operatively connected to the second tool part (16) and the second output (30);
wherein the actuation gear mechanism (26) includes a cam mechanism (31) that is operatively connected to the first output (29); and
the actuation gear mechanism (26) includes a gear segment mechanism (32) that is operatively connected to the second output (30), wherein the cam mechanism operatively connected to the first output (29).

Claim 7 line 3, the limitation “at least one section” has been changed to “at least one other section”. 

Claim 10 line 4, the limitation “a peripheral section” has been changed to “another peripheral section”. 

Allowable Subject Matter
Claims 2-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose wherein the cam mechanism includes at least one cam disk and at least one cam follower that is in abutment with the at least one cam disk, and the at least one cam follower is operatively connected to the first output (claim 6). 
The prior art of record of Schiele (US Pub No. 2015/0073394) discloses everything in claim 6 (see Non-Final rejection mailed out on 3/1/2021) but fails to disclose wherein the cam mechanism includes at least one cam disk and at least one cam follower that is in abutment with the at least one cam disk, and the at least one cam follower is operatively connected to the first output (claim 6). 

The limitations as stated above in claim 6 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771